Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 9/15/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign Patent Documents 1-9 were not considered since complete legible copies of the references were not provided.

	Withdrawn Objections and Rejections
	The objection to the drawings has been withdrawn in view of replacement drawings filed on 10/13/2021.
	The objection to the drawings under 37 CFR 1.83(a) has been withdrawn in view of the amendments to claims 15 and 17 filed on 10/13/2021.
	The objection to the disclosure has been withdrawn in view of the amendment to paragraph 50 of the specification filed on 10/13/2021.
	The objection to claims 13-26 have been withdrawn in view of the amendments to claims 13, 14, and 24 filed on 10/13/2021.
	The rejection of claims 13-26 under 35 U.S.C. 112(b) have been withdrawn in view of the amendments to claims 13, 15, and 17 filed on 10/13/2021.
	The rejection of claims 13-16 and 20-24 under 35 U.S.C. 102(a)(2) as being anticipated by Hammarback, the rejection of claims 17-18 under 35 U.S.C. 103 as being unpatentable over Hammarback in view of Johnson et al, the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Hammarback in view of Sicard, and the rejection of claims 25-26 under 35 
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (WO 009425399A1) in view of Gartner (US 4,298,475).
With respect to claim 13, Yasuyuki discloses a cartridge (see FIG. 1), the cartridge including an elongated tubular body 1 having a first end (e.g., at a lower end of tubular body 1) including a fluid inlet (e.g., defined by the lower end of tubular body 1), a second end opposite the first end (e.g., at the upper end of the tubular body 1), the second end including a fluid outlet (e.g., defined by the upper end of the tubular body), and an internal chamber extending between the first end and the second end and in fluid communication with the fluid inlet and the fluid outlet, the first end of the elongated tubular body including an end cap 2 having a first opening in fluid communication with the elongated tubular body, a material disposed in the internal chamber of the body for purifying water (see the abstract), a first filter 4 disposed in the elongated tubular body adjacent to the first opening and adjacent to the material, and a second 
With respect to claim 14, the combination of Yasuyuki and Gartner includes an exterior surface of the second end having a second opening (e.g., at the upper end of element 3, see FIG. 1 of Yasuyuki).
With respect to claim 20, Yasuyuki and Gartner fail to specify the diameter of the elongated tubular body is from about 11 mm to about 17 mm, however, such a modification would have been obvious in order to provide a filtration capacity required for a particular application as it is well known in the art that the filtration capacity of a filter column depends upon a diameter of the column.
With respect to claim 21, Yasuyuki and Gartner fail to specify the elongated tubular body as having a length from about 120 mm to about 135 mm, however, such a modification would have been obvious in order to provide a filtration capacity required for a particular application as 
With respect to claim 22, Yasuyuki and Gartner fail to specify the linear portion of the exterior surface as having a diameter from about 5 mm to about 10 mm, however, such a modification would have been obvious in order to minimize pressure drop imposed by the linear portion as it is well known that a pressure drop through a flow channel is inversely related to a diameter of the flow channel.
With respect to claim 23, Yasuyuki and Gartner fail to specify the linear portion of the exterior surface as having a length from about 10 mm to about 21 mm, however, such a modification would have been obvious in order enable for a secure press-fit connection between the linear portion and flow conduit 6 as suggested in FIG. 2 of Yasuyuki. 
Concerning claim 25, Garner disclose first and second filters 13, 17 that include polyester (see lines 30-32 and 56-60 of col. 2).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (WO 009425399A1) in view of Gartner (US 4,298,475) as applied to claim 13 above, and further in view of Sauer et al (US 5,176,836).
With respect to claim 24, The combination suggested by Yasuyuki and Gartner includes an iodinated cation exchange resin for disinfecting water (see lines 36-40 of col. 2 of Gartner) but fails to specify an iodinated anionic exchange resin. Sauer et al disclose disinfecting water with an iodinated anionic exchange resin (see the abstract). It would have been obvious to have substituted the iodinated anionic exchange resin of Sauer et al for the iodinated cation exchange resin in the combination suggested by Yasuyuki and Gartner in order to provide the predictable result of disinfecting water with an iodinated anionic exchange resin as taught by Sauer et al. 

s 15-19, 26, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Applicant argues that there is no suggestion to combine Yasuyuki, Garner, and Sauer, however, it is held that one of ordinary skill in the art would combine the references as set forth above since all of the references are directed to field of water purification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773